NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0023n.06
                            Filed: January 8, 2007

                                           No. 06-3158

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


OXY USA INC.,                                    )
                                                 )    ON APPEAL FROM THE UNITED
       Cross Claim Plaintiff-Appellant,          )    STATES DISTRICT COURT FOR
                                                 )    THE EASTERN DISTRICT OF
v.                                               )    KENTUCKY
                                                 )
BORDEN, INC.,                                    )
                                                 )
       Cross Claim Defendant-Appellee.           )



Before: DAUGHTREY, GIBBONS, Circuit Judges; and EDMUNDS, District Judge*

       JULIA SMITH GIBBONS, Circuit Judge. This case arises out of a dispute between OXY

USA, Inc. (“OXY”), the successor-in-interest to Cities Service Company (“Cities”), and Borden, Inc.

(“Borden”) over the interpretation of a contract under which Borden acquired an ink manufacturing

business from Cities. The dispute hinges on the interpretation of an assumption of obligations

provision in the 1974 Agreement for Purchase and Sale (“APA”) executed by the parties. The sole

issue before this court is whether the trial court erred in determining that defendant Borden is not

liable to indemnify OXY for costs incurred by OXY in a federally-mandated cleanup of the Skinner

Landfill in West Chester, Ohio.

       For the following reasons, we affirm the judgment of the district court.



       *
       The Honorable Nancy G. Edmunds, United States District Judge for the Eastern District
of Michigan, sitting by designation.
2
                                                  I.

       OXY is a Delaware corporation with its principal place of business in Texas. Borden is a

New Jersey corporation with its principal place of business in Ohio. Cities, OXY’s predecessor-in-

interest, operated an ink manufacturing facility in Woodlawn, Ohio (“the Levey Division”), and

prior to January 31, 1974, the Levey Division disposed of waste containing hazardous substances

at the Skinner Landfill in West Chester, Ohio. At no time did either Cities or OXY ever own or

operate the Skinner Landfill. Borden never disposed of any waste from the Woodlawn facility at the

Skinner Landfill.

       After considerable negotiations and drafts, Cities and Borden entered into the final APA on

January 31, 1974, and the transaction closed the same day. Both before and after the closing, three

surface impoundments were located on the Levey facility property, and Borden operated these

impoundments after the closing. The negotiations for the sale of the facility took place from

November 1973 through late January 1974. The parties’ negotiations resulted in various draft sale

contracts, which ultimately evolved into the final APA.

       Cities and Borden entered into the final draft of the APA on January 31, 1974. Two

provisions of the APA are of particular importance to this case, Section 7 (“Transfer of Assets”) and

Section 11 (“the Assumption”). Section 7, in relevant part, states:

       (a) General Transfer: On the Closing Date, subject to the terms and conditions set
       forth in this Agreement, Cities will sell, convey, assign, transfer and deliver to
       Borden, all the assets and properties of every kind, character and description, whether
       tangible or intangible, and whether real or personal, wherever located, of the Levey
       Division (except cash, accounts receivable, claims against third parties and insurance
       claims, and inventories of finished products, lithographic plates and lithographic
       chemicals, in existence and owned by Cities on the Closing Date, Letters Patent
       licensed under Paragraph 4(d) hereof, contracts not acceptable to Borden as identified
       in Exhibit 11, and except as otherwise specifically stated herein), free and clear of all


                                                  3
       liabilities and obligations, except only those liabilities and obligations which are to
       be assumed by Borden as provided herein . . . .

The final version of Section 11, the central provision of this dispute, provides in relevant part:

       11. Assumption: Except if and as otherwise provided in this Agreement, subject to
       and as of the consummation of the Closing, Borden hereby assumes all the
       obligations of Cities, arising out of events occurring after the Closing Date relating
       to the business or assets of the Levey Division transferred hereunder, except to the
       extent that any such obligation arises from a breach by Cities of a warranty or
       covenant. Cities will continue to be responsible for all obligations arising out of
       events occurring prior to and on the Closing Date relating to the business or assets
       of the Levey Division. Cities makes no representations as to the condition of the
       assets transferred being in compliance with any federal, state, or local laws provided,
       however, that Cities represents and warrants that Cities has received no notice of any
       violation or claim of violation of any such law and the management of Cities
       including the Levey Division management has no actual knowledge thereof. Cities
       shall have no obligations or liabilities arising out of failure of such assets to have
       been in compliance prior to the Closing, with any federal, state or local law except
       to the extent that any such obligation arises from a breach by Cities of the foregoing
       warranty.

“Event” as used in Section 11 is not defined in the APA. No provision of the APA directly addresses

whether Borden would assume the environmental obligations related to the Levey Division assets.

       The Comprehensive Environmental Response, Compensation, and Liability Act

(“CERCLA”) was enacted in 1980. 42 U.S.C. §§ 9601-75. In 1983, pursuant to CERCLA, the

United States Environmental Protection Agency (“EPA”) added the Skinner Landfill to the National

Priorities List after it identified releases, actual and threatened, of hazardous substances from the

Landfill. See 48 Fed. Reg. 40658 (Sept. 8, 1983). It is undisputed that all costs related to the

Skinner Landfill cleanup relate to incidents that transpired prior to CERCLA’s enactment and before

Cities (as OXY’s predecessor-in-interest) conveyed the Woodlawn facility to Borden.

       On March 28, 1997, Dow asserted a claim against OXY and more than 80 other parties

seeking recovery of response costs under section 107 of CERCLA. Dow based its claims against


                                                  4
OXY on allegations that, prior to the 1974 closing, the Levey facility arranged for the disposal of

waste containing hazardous substances at the Skinner Landfill and OXY was therefore obligated

under CERCLA, 42 U.S.C. § 9607(a), to share in the cost of clean-up at the Skinner Landfill.

Almost all of the CERCLA claims were resolved through a consent decree entered into with the

United States on April 3, 2001, pursuant to which OXY and others agreed to pay certain past and

future costs at the site. See United States v. Elsa Skinner-Morgan, Civ. Action No. C-1-00-424.

        On January 5, 2001, OXY and Borden filed a Joint Motion for a Case Management Order

to permit OXY to file a cross-claim against Borden seeking damages OXY had incurred to date and

any future damages OXY might incur related to the Skinner Landfill. The United States District

Court for the Southern District of Ohio granted the motion and on June 20, 2001, OXY filed a cross-

claim against Borden citing the Levey CERCLA obligation. OXY sought damages incurred in

cleaning the Skinner Landfill and in reimbursing the EPA and other Potential Responsible Parties

(“PRPs”) for costs incurred at the Landfill. On May 3, 2002, Borden moved for summary judgment

on OXY’s cross-claim, and the district court subsequently denied the motion. In denying the motion,

the district court noted:

        The Court finds as a matter of law that the contractual language is ambiguous concerning
        whether Borden assumed liability for costs incurred in connection with the Skinner Landfill
        cleanup for materials deposited there prior to the Closing Date. Both parties have posited
        plausible and varying interpretations of the Agreement, and they have cited several cases in
        support of their respective interpretations. It is not apparent from the face of the contract,
        however, which of the reasonable interpretations the parties intended when the Agreement
        was drafted. Nor do the cited cases resolve the ambiguity since those cases do not establish
        what these parties intended when they drafted the particular Agreement at issue here. Thus,
        it is necessary to look beyond the four corners of the written Agreement to ascertain the
        parties’ intention as to the assumption of liability for the cleanup costs.

The case then proceeded to a nonjury trial. On December 29, 2005, the district court issued its



                                                  5
opinion and found in favor of Borden on all claims. The district court concluded that OXY “failed

to sustain its burden of demonstrating that the APA in question manifests a ‘clear and unmistakable

intent’ to require Borden to assume liability for the environmental hazard at Skinner Landfill.” The

district court went on to state that “the most reasonable interpretation” of the APA language, in light

of all the evidence at trial, was that the parties contemplated that the closing date of the contract

would serve as the “demarcation line” for determining future liability “with Cities to retain

responsibility for all liabilities arising from activity that took place on or before the transfer date, and

Borden assuming responsibility for all liabilities arising from activity occurring thereafter.”

                                                    II.

        The district court’s construction of the contract is a question of law subject to de novo review

by this court. Campbell v. Potash Corp., 238 F.3d 792, 797 (6th Cir. 2001). The existence of

ambiguity in a contract is also a de novo question for this court. Meridian Leasing, Inc. v.

Associated Aviation Underwriters, Inc., 409 F.3d 342, 346 (6th Cir. 2005). The district court’s

resolution of any ambiguity based on extrinsic evidence may be overturned only if clearly erroneous.

Id. Pursuant to Federal Rule of Civil Procedure 52(a), findings of fact by the district court should

not be reversed unless clearly erroneous. Fed. R. Civ. P. 52(a). A finding of fact is clearly erroneous

when, although there is evidence to support it, “the reviewing court on the entire evidence is left with

the definite and firm conviction that a mistake has been committed.” Anderson v. City of Bessemer

City, N.C., 470 U.S. 564, 573 (1985) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395

(1948)); accord Gross v. Comm’r, 272 F.3d 333, 343 (6th Cir. 2001). When the findings rest on

credibility determinations, Rule 52 demands even greater deference. Anderson, 470 U.S. at 575;

Hamilton v. Carell, 243 F.3d 992, 997-98 (6th Cir. 2001).


                                                     6
                                                 III.

       The parties agree that the APA provides that their rights and obligations thereunder are to be

construed under New York law. New York law provides that it is the court’s function to “discern

the intent of the parties to the extent their intent is evidenced by their written agreement.” Int’l

Klafter Co. v. Cont’l Cas. Co., 869 F.2d 96, 99 (2d Cir. 1989) (citation omitted). If the parties’

intent is unclear from the writing, however, the court may consider extrinsic evidence of intent. Slatt

v. Slatt, 64 N.Y.2d 966, 967 (1985). A court cannot find a duty to indemnify “absent manifestation

of a ‘clear and unmistakable intent’ to indemnify.” Commander Oil Corp. v. Advance Food Serv.

Equip., 991 F.2d 49, 51 (2d Cir. 1993) (internal citation omitted). Moreover, as noted by the district

court, courts applying New York law abide by the “widely accepted principle” that “indemnity

agreements which purport to indemnify the indemnitee for its own fault are to be strictly construed.”

(JA at 104.); see Olin Corp. v. Yeargin, Inc., 146 F.3d 398, 407-08 (6th Cir. 1998) (citing Purolator

Prods. Corp. v. Allied-Signal, Inc., 772 F. Supp. 124, 131 (W.D.N.Y. 1991)). A pre-CERCLA

indemnity agreement inherently cannot expressly waive (or cover) CERCLA liability that did not

exist at its drafting, but under New York law sufficiently broad contractual language can transfer

unknown future CERCLA obligations. Olin Corp. v. Consol. Aluminum Corp., 5 F.3d 10, 15-16 (2d

Cir. 1993).

       Section 11 of the APA states in clear language that “Borden hereby assumes all of the

obligations of Cities, arising out of events occurring after the Closing Date relating to the business

or assets of the Levey Division transferred hereunder,” while “Cities will continue to be responsible

for all obligations arising out of events occurring prior to and on the Closing Date relating to the

business or assets of the Levey Division.” OXY’s obligation under CERCLA to share in the cleanup


                                                  7
of the Skinner Landfill directly arose from a pre-closing event: Cities’ disposal of waste at the

landfill. As such, OXY must retain liability under the plain language of the contract. An alternative

reading of the APA requires a strained effort to arrive at an outcome not apparent from the face of

the contract. See W.W.W. Assocs., Inc. v. Giancontieri, 77 N.Y.2d 157, 163 (1990) (“By ignoring

the plain language of the contract, plaintiff effectively rewrites the bargain that was struck. An

analysis that begins with consideration of extrinsic evidence of what the parties meant, instead of

looking first to what they said and reaching extrinsic evidence only when required to do so because

of some identified ambiguity, unnecessarily denigrates the contract and unsettles the law.”).

       OXY’s reliance on Purolator, 772 F.Supp. at 131, is misplaced. Rather than bolstering

OXY’s case, Purolator highlights the distinction between the contract at issue in this case and the

one at issue in Purolator. Purolator concerned only the breadth of the contract, i.e., whether the pre-

CERCLA contract was sufficiently broad to cover CERCLA liability. Id. at 130-31 (finding that a

“settlement agreement which shows that the parties intended to resolve all their disputes involving

any type of claim includes CERCLA liability, even if the agreement is framed in general terms and

does not specifically refer to CERCLA or to environmental liability”). The Purolator court

concluded that contract language stating that one party “assumes and agrees to satisfy all liabilities

and obligations” of the other party was sufficiently broad to encompass CERCLA liability. Id. at

131-32. Unlike the contract in this case, however, there was no temporal distinction in the Purolator

contract: the contract said nothing of one party retaining liability arising out of events prior to the

closing. Here the parties’ use of the closing date as a “demarcation line” to assign liability

distinguishes the APA from the contract at issue in Purolator.

       OXY also argues that “[t]he disposal of waste in the ordinary course of business by the


                                                  8
Woodlawn plant was not an ‘event’” within the meaning of the APA, and therefore did not trigger

any legal obligation. OXY emphasizes the usage of “event” from the 1989 edition of Black’s Law

Dictionary and its definition including the “consequence of anything” and a “noteworthy happening

or occurrence.”1 OXY then splices the definition in order to arrive at its conclusion that “an event

is: ‘the consequence of anything,’ the ‘outcome of an action as finally determined,’ that in which an

action ‘terminates’ or a ‘noteworthy happening.’” (Final Br. of Appellant at 30 (citing Black’s Law

Dictionary, 498 (5th ed. 1989).) OXY goes on to note that “[a]t least one New York court has

embraced a similar definition of “event,” and then cites a New York case from 1851. See Fitch v.

Bates, 11 Barbour 471, 473 (N.Y. 1851). OXY then concludes that, in line with these definitions,

the “disposal of waste by the Woodlawn plant, an action which was of no consequence, was clearly

not an ‘event’ under the plain meaning of the word.”

       Cities’ disposal of waste, however, does fit within the plain meaning of “event.”2 The 1968

edition of Black’s Law Dictionary, the most recent edition at the time the APA was drafted but not

cited by either party, defines “event” as “[t]he consequence of anything, the issue, the conclusion,

end” and “[a]nything that happens or comes to pass as distinguished from a thing that exists.”

Black’s Law Dictionary 654 (4th ed. 1968). The disposal of hazardous waste fits within this broad

definition. Similarly, the current edition of Webster’s dictionary at the time of the contract drafting


       1
        It is unclear why OXY relies on this particular dictionary definition, as it was not
released until fifteen years after the parties drafted the APA.
       2
        Borden asserts that “OXY conspicuously failed to devote so much as a sentence to the
meaning of the phrase ‘arising out of’” as used in Section 11 of the APA. Borden goes on to note
how New York courts interpret “arising out of.” Id. However, the phrase “arising out of” as
used in Section 11 is still dependent on whether Cities’ disposal of hazardous waste was an
“event” within the meaning of the contract, and as such “arising out of” has no independent
relevance to determining liability.

                                                  9
(also not cited by either party) defined “event” as “something that happens: occurrence.” Webster’s

Third Int’l Dictionary 788 (3d ed. 1967). Again, large-scale disposal of hazardous waste fits

comfortably within this definition.

        OXY also contends that the district court’s interpretation of “event” contradicts the meaning

the parties attached to “event” in a separate provision of the APA. This argument is misleading. The

APA provision cited by OXY, Section 2(n), is titled “Absence of Adverse Events” and is a guarantee

that nothing negative has happened to the property in the period between the drafting date and the

closing. The illustrations of “events” provided in this section, including “fire, accident, or other

casualty . . . or any act of Good [sic] or the public enemy,” apply only to adverse events as defined,

not “events” without this modifier. The same provision goes on to discuss “general economic

events” and “events which affect industry in general,” but these other usages of “event” are not

addressed (or acknowledged) by OXY. Only a neutral usage or definition of “event,” not a

contextual usage like that found in Section 2(n), would be useful in determining the parties’ intent

with regard to the usage of “event” in Section 11 of the APA. As such, any reliance on the meaning

of “event” as used in Section 2(n) is misplaced.

        OXY asserts that “the district court erroneously equated the term ‘event’ with ‘activity’ in

concluding that pre-Closing disposal of waste was an ‘event.’” OXY raises this argument based on

the district court’s holding that “the parties contemplated that the Closing Date would serve as the

demarcation line for determining future liability, with Cities to retain responsibility for all liabilities

arising from activity that took place on or before the transfer date, and Borden assuming

responsibility for all liabilities arising from activity occurring thereafter.” (JA at 105 (emphasis

added).) This statement does not, however, necessarily imply that the district court “used ‘event’


                                                    10
and ‘activity’ interchangeably,” as OXY alleges. Instead, this wording merely reflects the district

court’s conclusion as to the meaning of the provision and the court’s finding that OXY remains

liable for pre-closing dumping; the district court need not quote the language of the contract in every

passage.3

       There is ample evidence in the record to support the district court’s conclusion that OXY

retained liability. Several Borden employees, including its then-vice president Jon Casey and in-

house counsel Paul Josenhans, testified extensively as to Borden’s non-assumption of liability at the

Skinner Landfill. Moreover, the evidence presented by OXY is not convincing. OXY notes various

statements by Cities’ employees, but none provides any resolute evidence that would support a

finding of clear error. Some evidence emphasized by OXY is not relevant, like the testimony of Dr.

Hellwig (who led Cities’ negotiating team) that Cities wanted to sell the Levey Division because

it “wanted to get out of the business.” Other OXY evidence focuses on the drafting history of the

APA, but this ultimately demonstrates little more than the OXY representatives’ personal

interpretations of the negotiations. OXY also relies on various contemporaneous notes and

memoranda for the proposition that “Cities wanted no obligations ‘hanging over.’” These notes,

however, do nothing to affect interpretation of the APA. OXY does little more than cite various



       3
         OXY also asserts that the district court’s interpretation of “event” fatally conflicts with
the warranty clause in Section 11. Cities’ limited warranty that it had no knowledge that it was
in violation of state or federal law does not, however, circumvent the plain language of other
sections of the contract provision. See Buffalo Color Corp. v. AlliedSignal, Inc., 139 F. Supp. 2d
409, 424-25 (W.D.N.Y. 2001) (finding that one company’s purchase of another company “as is”
does not result in an assumption of CERCLA liability: “If the parties intended such an indemnity,
they could have drafted appropriate specific language to reflect this intent, or—quite
simply—they could have drafted all-encompassing broad language . . . .” (citation omitted)).
Moreover, the warranty covers only the “assets transferred.” By its plain language, then, the
warranty does not cover dumping or any subsequent release.

                                                  11
personal notes of OXY officials and then liberally interpret these notes in its favor. Even if OXY’s

evidence permitted a finding contrary to that of the district court, this would not be the basis of a

finding of clear error. Anderson, N.C., 470 U.S. at 573-74 (“Where there are two permissible views

of the evidence, the factfinder’s choice between them cannot be clearly erroneous.”); see also Fuji

Kogyo Co., Ltd. v. Pac. Bay Int’l, Inc., 461 F.3d 675, 687 (6th Cir. 2006).

                                                 IV.

       OXY also argues that the “unequivocal language of the APA demonstrates that Borden

purchased the on-going business of the Levey Division.” OXY asserts that the district court erred

as a matter of law when it concluded that Cities did not transfer the Levey Division to Borden as an

ongoing business. The district court found that “Borden did not purchase ‘the on-going business of

the Levey Division,’ but rather purchased only selected assets of that entity.” The language in the

APA is consistent with this interpretation. Section 1(b) of the APA states that Borden purchases

only “those certain assets of the Levey Division more particularly set forth in Paragraph 7.” That

section then details various Levey assets not included in the sale: “Expressly excluded from the

assets to be conveyed hereunder are all Levey Division accounts receivable outstanding as of the

Closing Date, all cash, claims against third parties and insurance claims, and inventories of finished

products consisting of finished inks and related products, lithographic plates and lithographic

chemicals in existence and allocable to the Levey Division as of the Closing Date . . . .” Further, it

is clear that the district court weighed the extrinsic evidence and arrived at the conclusion that

Borden purchased only certain assets.

       Even if Borden had purchased the Levey Division as an ongoing business, this would not

inherently be determinative of environmental liability. As discussed above, Section 7 of the APA


                                                 12
provides that Cities transferred assets of the Levey Division to Borden “free and clear of all liabilities

and obligations, except those liabilities and obligations which are to be assumed by Borden as

provided herein.” Section 11 further states that “Cities will continue to be responsible for all

obligations arising out of events occurring prior to and on the Closing Date relating to the business

or assets of the Levey Division.” Even if Borden had purchased the ongoing business of the Levey

Division, this would not overcome the parties’ negotiated agreement.

                                                   V.

        For the foregoing reasons, we affirm the judgment of the district court.




                                                   13